Opinion issued July 17, 2014




                                     In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                               NO. 01-14-00324-CV
                           ———————————
                        BRIDGET AUSMUS, Appellant
                                        V.
                       WELLS FARGO BANK, Appellee



           On Appeal from the County Court at Law No. 4 Probate
                         Brazoria County, Texas
                      Trial Court Cause No. CI50623


                         MEMORANDUM OPINION

      Appellant, Bridget Ausmus, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013);

Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts
                                        1
of Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket

No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1).

Further, Ausmus has not paid or made arrangements to pay the fee for preparing

the clerk’s record, nor the reporter’s record. See TEX. R. APP. P. 37.3(b), (c). After

being notified that this appeal was subject to dismissal, appellant did not

adequately respond. See TEX. R. APP. P. 5; 42.3(b), (c).

      We dismiss the appeal for nonpayment of all required fees and for want of

prosecution. We dismiss any pending motions as moot.



                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                          2